Exhibit 10.3




Sequa Corporation




200 Park Avenue

New York,  NY  10166

212-956-5500










May 10, 2006










Mr. Martin Weinstein

20 West 64th Street, #32D

New York,   NY   10023




Re:

Employment Agreement Extension




Dear Marty:




Reference is hereby made to that certain Employment Agreement dated as of May
31, 2005 by and between Sequa Corporation and you (the “Employment Agreement”).
 Terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Employment Agreement.




This letter shall confirm that the Employment Term as set forth in Section 3 of
the Employment Agreement shall be extended for an additional two (2) years from
and after May 31, 2006 through May 31, 2008.




All other terms and conditions of the Employment Agreement shall remain in full
force and effect and are hereby ratified by Executive and Company.  




If the foregoing confirms your agreement and understanding, please so indicate
by signing in the space provided below and returning one (1) original of this
letter to me.










Very truly yours,




Sequa Corporation




/s/ Norman E. Alexander

Norman E. Alexander

Executive Chairman




Acknowledged and Agreed

this   15         day of    May   , 2006




/s/ Martin Weinstein

Martin Weinstein





